Dismissed and Opinion filed November 6, 2003








Dismissed and Opinion filed November 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00488-CV
____________
 
GLADYS WILLIAMS,
Appellant
 
V.
 
METROPOLITAN TRANSIT AUTHORITY and
DRIVER OF METRO BUS NO. 4307/29 HIRSCH, Appellees
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No.
02-03132
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 24,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 14, 2003, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).




On July 17, 2003, appellant filed a motion for extension of
time to file an affidavit of indigence. 
An appellant must file the affidavit of indigence in the trial court with
or before the notice of appeal.  Tex. R. App. P. 20.1(c)(1).  The appellate
court may extend the time to file an affidavit of indigence if, within 15 days
after the deadline for filing the affidavit, the party files a proper motion
for extension.  Id. at 20.1(c)(3).  Because the
notice of appeal was filed on April 24, 2003, the deadline for filing a motion
to extend time to file an affidavit of indigence was 15 days after that date,
or May 9, 2003.  Appellant=s motion for extension, filed on July
17, 2003, was not timely filed and was denied on October 23, 2003.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed November 6, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.